              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                       Case No. 17-CR-7-JPS-JPS
 v.

 STEPFONZ CAMPBELL,
                                                                   ORDER
                      Defendant.


1.     BACKGROUND

       In June 2020, Defendant filed a motion for compassionate release and

the Court referred this matter to Federal Defender Services (“FDS”).

(Docket #36, #37). Shortly thereafter, FDS informed the Court that it would

not be filing a supplement on Defendant’s behalf. (Docket #38). The Court

ordered the Government to respond to Defendant’s motion. (Docket #39).

After the Government responded, Defendant filed two supplements to his

motion. (Docket #41, #42, #43). The Court has reviewed these submissions

and will deny Defendant’s motion for compassionate release.

2.     FACTS

       In early December 2014, Defendant and his wife set fire to two

occupied apartment buildings in Milwaukee to retaliate against their

former landlord. (Docket #25 at 4–9, #41 at 1). Specifically, on December 1,

2014, they set fire to “rubbish” in a common area, as well as to carpeted area

inside a locked apartment. (Docket #25 at 4, #41 at 1). The next day,

Defendant and his wife went to an eight-unit apartment building, where

they splashed the hallway with gasoline and lit it on fire. (Docket #25 at 5,
8, #41 at 1–2). Ultimately, three tenants and three firefighters were

hospitalized as a result of the second fire. (Docket #25 at 5).

       In January 2017, Defendant was charged by indictment with one

count of Arson of Building and another count of Arson of Building

Resulting in Injury. (Docket #1, #25 at 3). He pleaded guilty to the second

count, and this Court sentenced Defendant to 92 months of imprisonment,

which is above the statutory mandatory minimum sentence of 84 months

of imprisonment. (Docket #18, #30 at 1–2, #31 at 1). Defendant’s expected

release date is August 21, 2023.1 His term of imprisonment is to be followed

by five years of supervised release. (Docket #30 at 3–4).

       Defendant is a 40-year-old male.2 In his motions and supplements

for compassionate release, Defendant claims to suffer from high blood

pressure, nerve damage, a “low” immune system, and breathing problems.

(Docket #36 at 2). Additionally, Defendant has had surgery on his back,

neck, and leg. (Id.) In one of his supplements, Defendant states that he has

been diagnosed with hypertension and obesity and that he tested positive

for COVID-19. (Docket #43 at 2). He previously sent the Court a letter,

explaining that he was recently tested for antinuclear antibodies (“ANA”),

and provided the Court with his test results and a summary regarding

ANA testing from the Mayo Clinic. (See Docket #42, #42-1 at 3–5).

       Lastly, Defendant also argues that the Court should grant him

compassionate release because he needs to care for his mother. (Docket #43

at 4). According to Defendant, she has had multiple surgeries since his

incarceration and now needs a major back surgery, which, if it does not go

       1  Fed. Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/
(last visited May 3, 2021).
       2   Id.


                                 Page 2 of 10
well, could leave her paralyzed. (Id.) Defendant avers that she is waiting to

get this surgery until his release because he is the only person available to

help her. (Id.)

       Defendant is currently incarcerated at U.S. Medical Center for

Federal Prisoners in Springfield, Missouri (“MCFP Springfield”).3 As of

May 3, 2021, there are no active inmate or staff COVID-19 cases at MCFP

Springfield.4 Further, MCFP Springfield reports that 366 inmates have been

fully vaccinated for COVID-19.5 The Probation Department informed the

Court that, as of December 2020, Defendant met with doctors and “declines

all vaccinations.” It is against this factual background that the Court

evaluates Defendant’s motion for compassionate release.

3.     LEGAL STANDARD

       The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions


       3   Id.
       4 Fed.   Bureau      of       Prisons,      COVID-19         Coronavirus,
https://www.bop.gov/coronavirus/ (last visited May 3, 2021).
       5   Id.


                                Page 3 of 10
for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care


                                Page 4 of 10
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

       With regard to a defendant’s family circumstances, the policy

statement explains that “[t]he death or incapacitation of the caregiver of the

defendant’s minor child or children” constitutes an extraordinary or

compelling reason. Id. § 1B1.13 n.1.(C)(i). Further, an extraordinary and

compelling reason exists if a defendant’s spouse or registered partner is

incapacitated and the defendant is the “only available caregiver” for his or

her spouse or partner. Id. § 1B1.13 n.1.(C)(ii).

       Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment. Lastly, the Court

must evaluate whether “the defendant is not a danger” to others or the

community, as provided in 18 U.S.C. § 3142(g). U.S.S.G.§ 1B1.13(B)(2).

4.     ANALYSIS

       First, the Government concedes that Defendant exhausted his

administrative remedies. (Docket #41 at 5); see Gunn, 980 F.3d at 1179

(“Failure to exhaust administrative remedies is an affirmative defense, not

a jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether


                                 Page 5 of 10
Defendant has an extraordinary and compelling reason warranting his

release.

       To be sure, the outbreak of COVID-19, together with a defendant’s

underlying medical conditions that place the defendant at “high risk”

should he contract the disease, may establish an extraordinary and

compelling reason warranting release. See, e.g., United States v. Gonzales,

Case No. 13-CR-101-JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020).

Here, Defendant suffers from at least one condition, hypertension, which,

according to the Centers for Disease Control and Prevention (“CDC”),

“possibly . . . can make [one] more likely to get severely ill from COVID-

19.”6 Notably, Defendant’s medical records indicate that he manages his

hypertension with medication. (Docket #41-3, #41-4 at 8). See United States

v. Melgarejo, Case No. 12-cr-20050-JES-DGB, 2020 WL 2395982, at *4 (C.D.

Ill. May 12, 2020) (finding that defendant had not met his burden to

establish an extraordinary reason justifying release because he had not

alleged that his hypertension was “particularly severe or not controlled

with medication.”); United States v. Broomfield, Case No. 17-cr-30018, 2020

WL 2200432, at *3 (C.D. Ill. May 6, 2020) (finding that defendant’s

hypertension, which defendant managed with medication, was not an

extraordinary and compelling reason warranting release). Moreover,

according to both Defendant and the Probation Department, Defendant

already tested positive for COVID-19 and was asymptomatic (i.e., his

hypertension did not exacerbate his COVID-19 symptoms). Therefore, the




       6 Ctrs. for Disease Control and Prevention, COVID-19, Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited May 3, 2021).


                                 Page 6 of 10
Court finds that Defendant’s hypertension, alone, does not establish an

extraordinary and compelling reason warranting his release.

       Defendant also claims to be obese, which could also increase his

likelihood of severe illness should Defendant contract COVID-19.7

According to the CDC, “[t]he risk of severe COVID-19 illness increases

sharply with elevated BMI [body mass index].”8 However, neither parties’

exhibits regarding Defendant’s health, nor the presentence investigation

report, substantiate Defendant’s claim that he is, in fact, obese. Similarly,

there is nothing in the record to confirm Defendant’s claim that he suffers

from breathing problems.

       Further, Defendant avers that he has a compromised immune

system, which can make one “more likely to get severely ill from COVID-

19.”9 While Defendant tested positive for ANA in January 2020, (see Docket

#42-1 at 3), which could suggest an autoimmune reaction,10 in July 2020, his

doctor noted that Defendant’s “ANA has come down over [sic] last several

months,” and that he would continue to monitor Defendant because

Defendant did not have any “symptoms of disease associated with ANA at

[that] time.”(Docket #41-4 at 1).

       The Court also finds that Defendant’s prior back, neck, and leg

surgeries do not constitute extraordinary and compelling reasons in

support of his release. While Defendant’s medical records substantiate his

claims, the Court finds that such issues do not prevent or limit his ability to


       7   Id.
       8   Id.
       9   Id.
        Mayo
       10         Clinic,   ANA      Test,    https://www.mayoclinic.org/tests-
procedures/ana-test/about/pac-20385204 (last visited May 3, 2021).


                                    Page 7 of 10
administer self-care. In fact, Defendant’s doctor indicates that Defendant

completed physical therapy for his cervical issues. (Docket #41-3). Further,

in June 2020, Defendant’s doctor expected Defendant would no longer need

a wheelchair but, instead, would be able to bear weight on his ankle. (Id.)

       Finally, the Court addresses Defendant’s claim that he needs to be

released to care for his ailing mother. The Court notes that the relevant

policy statement does not consider caring for one’s ailing parent to be an

extraordinary and compelling reason. See U.S.S.G. § 1B1.13 n.1.(C); see also

United States v. Goldberg, Criminal Action No. 12-180 (BAH), 2020 WL

1853298, at *4 (D.D.C. Apr. 13, 2020) (noting that “the family circumstances

that would amount to an extraordinary and compelling reason are strictly

circumscribed under the policy statement and do not encompass providing

care to elderly parents.”). However, as discussed, infra, the Court has

discretion to deviate from the confines of the policy statement.

Nevertheless, the Court finds that Defendant has not established that he is

his mother’s only potential caregiver. In fact, pursuant to Defendant’s

presentence investigation report, his mother has three other children as well

as several other family members. (Docket #25 at 26–29). Defendant fails to

explain why these other family members are unable to care for his mother,

leaving him as her sole caretaker. See United States v. Shovely, Criminal No.

7:15-CR-00105, 2021 WL 667906, at *3 (W.D. Va. Feb. 19, 2021) (finding that

defendant’s desire to care for his ailing parents was not an extraordinary

and compelling reason justifying his release, even though he was an only

child, because he had neither argued nor demonstrated that he was their

only available caregiver). In sum, the Court finds that Defendant’s desire to

take care of his mother is not an extraordinary and compelling reason

warranting his release.


                                Page 8 of 10
       Even if Defendant had established an extraordinary and compelling

reason, the Court finds that the § 3553(a) factors caution against his

compassionate release. Defendant’s actions caused bodily injury to and

destroyed the property of others. Thus, the Court sentenced Defendant to a

term of imprisonment above the mandatory statutory minimum. (Docket

#30, #31 at 1). At this juncture, Defendant has over 27 months remaining

until his expected release date. Ultimately, the Court determines that

granting Defendant’s early release would fail to reflect the seriousness of

his offense, promote respect for the law, provide just punishment, and

afford adequate deterrence.

       The Court acknowledges that Defendant has provided evidence

suggesting that he is making strides in his personal development. (See

Docket #42-1 at 6–14, #43 at 5). Yet, the Court notes that Defendant has an

extensive criminal history, (see Docket #25 at 18–24). Further, the Court has

concerns about Defendant being a potential flight risk, as he previously

absconded from supervision after he committed the aforementioned arsons

in Milwaukee. (Id. at 24). Defendant’s prior conduct militates against his

release, especially because he fails to explain how he plans to avoid a life of

future criminal activity.

5.     CONCLUSION

       Based on the foregoing, the Court will deny Defendant’s motion for

compassionate release, (Docket #36). The Court will also grant the

Government’s motion to seal, (Docket #40).

       Accordingly,

       IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #36) be and the same is hereby DENIED; and




                                 Page 9 of 10
      IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #40) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 3rd day of May, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                             Page 10 of 10
